Case 4:19-cv-00180-ALM-KPJ Document 156-21 Filed 10/04/19 Page 1 of 3 PageID #:
                                    3438




                   EXHIBIT 
Case 4:19-cv-00180-ALM-KPJ Document 156-21 Filed 10/04/19 Page 2 of 3 PageID #:
                                    3439

  From:                 Michael Gottlieb
  To:                   ebutowsky@gmail.com
  Cc:                   Meryl Governski; Joshua Riley
  Subject:              RE: From Ed Butowsky
  Date:                 Monday, December 31, 2018 12:44:24 PM
  Attachments:          2018.12.31 Gottlieb Ltr to Butowsky re 12.26.2018 Email.pdf




  Mr. Butowsky - Please see the attached correspondence.

  Michael J. Gottlieb
  Partner

  BOIES SCHILLER FLEXNER LLP
  1401 New York Avenue, N.W.
  Washington, DC 20005




  -----Original Message-----
  From: ebutowsky@gmail.com [mailto:ebutowsky@gmail.com]
  Sent: Wednesday, December 26, 2018 10:53 PM
  To: Michael Gottlieb; Meryl Governski; Joshua Riley
  Subject: From Ed Butowsky

  I recently became aware of a written statement that your firm issued in March, plus an interview with Anderson
  Cooper on CNN, where you accused me of intentionally "making things up" about Seth Rich and Aaron Rich. I
  never made up anything about anybody, much less intentionally. You need to issue a retraction and public apology,
  or you're going to get sued for defamation yourself.
Case 4:19-cv-00180-ALM-KPJ Document 156-21 Filed 10/04/19 Page 3 of 3 PageID #:
                                    3440

BSF
                  BOIES
                        SCf-{ILLER
      ~               , FLEXNER

                                                                  December 31, 2018

    VIA ELECTRONIC MAIL

    Mr. Ed Butowsky
    Chapwood Investments, LLC
    2200 Bradbury Court
    Plano, TX 75093
    ebutowsky@gmail.com

           Re:       Response to December 26, 2018 Email

    Dear Mr. Butowsky,

           I write in response to your December 26, 2018 email to me. Please direct this
    correspondence to the attorney or attorneys, if any, who represent you.

           Even taking at face value that you only recently became aware of the statements
   referenced in your email, your threat to sue me and my colleagues is empty. Our
   statements regarding this matter do nothing more than repeat the truthful allegations that
   appear in Mr. Aaron Rich's Complaint filed against you in federal court. In case you have
   forgotten what those allegations are, you may wish to review the Complaint, including
   but not limited to Paragraph 83. As the Complaint makes clear, the statements to which
   you are now objecting are no different from the truthful allegations that have appeared in
   our client's Complaint against you from the outset. The law is clear that we have an
   absolute legal privilege to advance our client's allegations in connection with those
   proceedings, as well as on TV, in print, and elsewhere. "The judicial proceedings
   privilege ... is well-settled in District ofColumbia law." Messina v. Krakower, 439 F.3d
   755, 760 (D.C. Cir. 2006). "An attorney at law is absolutely privileged to publish
   defamatory matter concerning another in communications preliminary to a proposed
   judicial proceeding, or in the institution of, or during the course and as a part of, a judicial
   proceeding in which he participates as counsel, if it has some relation to the proceeding."
   Id. (quoting Restatement (Second) of Torts§ 586 (1977)).

           If you decide to bring a frivolous lawsuit notwithstanding our absolute privilege
    to advance our client's truthful allegations against you, we will immediately file for
    dismissal and seek Rule 11 sanctions, including reimbursement of our fees.




                                    BOI ES SCHILLER FLEXNER LLP
        1401 New Yo rk Avenue NW. Washington. DC 20005 I (t) 202 237 2727 1(f) 2 02 237 6131 I www.bs fllp .com
